Title: From George Washington to Major Apollos Morris, 1 March 1777
From: Washington, George
To: Morris, Apollos



Sir
Morris Town 1st March 1777

I am favor’d with yours of 18th Ulto & upon perusing your Letter to Genl Howe, am sorry to find myself under the Necessity of returning it to you, as forwarding it by a flag from this would have the Appearance of our asking these Questions in an indirect manner, which are already answer’d to the Satisfaction of Congress & indeed of every individual engag’d in this dispute—for your private Satisfaction I wish it was consistent with my duty to indulge you in this matter, nor would I have any Objection to your Letter being sent in by any Mode of Conveyance, which could not be construed or suppos’d by Genl Howe to come from any Authority on this Side—You are sensible that Independance has been declar’d by the United States, nor could they in my Opinion for the sake of Engaging the first Military Genius in Europe in their Service, recede a single Iota from it, so that let my Inclination be never so great to have the addition of a Man of your Abilities to our Army, it must be under the same Circumstances that every other Gentleman has Engag’d.
I thank you for your Kind professions of Attachment to me & shall be glad to hear that you have reconcil’d the principles of our Opposition to your private Opinion. I am &C.

G.W.

